Citation Nr: 0718481	
Decision Date: 06/20/07    Archive Date: 06/29/07	

DOCKET NO.  05-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972, with service in the Republic of Vietnam from March 1971 
to January 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  In an unappealed rating decision of October 2002, the RO 
denied entitlement to service connection for post-traumatic 
stress disorder.  The claim became final.

2.  Evidence submitted since the time of the RO's October 
2002 decision is cumulative and/or redundant, and of 
insufficient significance to raise a reasonable possibility 
of substantiating the veteran's current claim.


CONCLUSIONS OF LAW

1.  The rating decision of October 2002 denying the veteran's 
claim for service connection for post-traumatic stress 
disorder is final.  38 U.S.C.A. §§ 1110, 7105 (West 2002); 
38 C.F.R. § 3.104(a) (2006).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for post-traumatic 
stress disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
veteran's claims file, which includes: his multiple 
contentions, including those noted at the time of an RO 
hearing in July 2005; service medical records; VA outpatient 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks entitlement to service 
connection for post-traumatic stress disorder.  In pertinent 
part, it is argued that the veteran's current post-traumatic 
stress disorder is the result of a number of stressful 
incidents which occurred during his period of service in the 
Republic of Vietnam.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Pursuant to applicable law and regulation, service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

In a February 2002 rating decision, the RO denied entitlement 
to service connection for PTSD.  Notice of that determination 
was sent to the veteran within the same month.  The veteran 
did not appeal however.  Once entitlement to service 
connection for a given disorder has been denied by a decision 
of the RO, that determination, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 20902); 38 C.F.R. § 3.104(a) (2006).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously-denied claim for service connection for 
post-traumatic stress disorder was received in November 2004, 
and, as such, the "amended" version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (2006).

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  In 
addition, new evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In the present case, at the time of the previous RO decision 
in October 2002, there were on file the veteran's service 
medical records, as well as various VA inpatient and 
outpatient treatment records and examination reports.  Also 
on file was the veteran's DD Form 214, which showed his 
military occupational specialty as that of field 
artilleryman.  Awards and commendations given the veteran 
included the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal with 60 Device 
and one Overseas Bar.  Noted at the time of the prior rating 
decision was that the veteran's service medical records did 
not show any evidence of treatment for a psychiatric 
disorder.  While in a letter of June 7, 2002, the veteran was 
asked to provide a detailed description of specific traumatic 
incidents which led to his post-traumatic stress disorder, he 
did not respond to that request for information.

VA treatment showed the first diagnosis of post-traumatic 
stress disorder to have occurred in 1994.  At that time, the 
veteran received a diagnosis of a dysphoric disorder with 
post-traumatic stress disorder symptoms.  On VA examination, 
the veteran reported certain problems sleeping, as well as a 
tendency to separate himself from other people.  Also noted 
were problems with daily "flashbacks."  According to the 
veteran, while in Vietnam, he had taken an M16 from a 
Vietnamese soldier who was sleeping during night watch.  
Reportedly, as a result of the veteran's actions, that 
soldier's commander had shot him, an action for which the 
veteran felt responsible.  The pertinent diagnosis noted at 
the time of VA examination was chronic post-traumatic stress 
disorder.  Also noted were diagnoses of a cognitive disorder, 
status post head injury, and a dysthymic disorder, by 
history.

Based on such evidence, and, in particular, the lack of a 
verified stressful event which had occurred during the 
veteran's Vietnam service, the RO denied entitlement to 
service connection for post-traumatic stress disorder.

Evidence submitted since the time of the RO's October 2002 
decision, consisting for the most part of VA outpatient 
treatment records, and the veteran's testimony at an RO 
hearing in July 2005, while "new" in the sense that it was 
not previously of record is not "material."  More to the 
point, such evidence shows only ongoing treatment for what 
has variously been described as a post-traumatic stress 
disorder, with no demonstrated nexus between that diagnosis 
and any incident or incidents of the veteran's period of 
active military service.  Recently-described stressors are 
identical to those described prior to the aforementioned 
rating decision in October 2002.  Such "stressors" remain 
unverified, and are, in fact, unverifiable.  Evidence 
submitted since the time of the October 2002 rating decision 
does not relate to an unestablished fact necessary to 
substantiate the claim, nor does it raise a reasonable 
possibility of substantiating the claim for service 
connection for post-traumatic stress disorder.  Under such 
circumstances, and absent a demonstrated nexus between the 
veteran's claimed post-traumatic stress disorder and some 
incident or incidents of his active military service, the 
newly received evidence is not deemed material.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in July 2005.  Such testimony, while 
informative, is regrettably not probative when taken in the 
context of the entire evidence of record.  The Board does not 
doubt the sincerity of the veteran's statements.  Those 
statements, however, in and of themselves are not new and 
material.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. § 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)] redefined VA's duty to assist a 
veteran in the development of his claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121; see also Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

In the present case, in correspondence of December 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claim for service 
connection, as well as what information and evidence should 
be submitted by him, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in his possession pertaining 
to his claim.  A review of the letter demonstrates that the 
mandates of the VCAA notice requirements, to include Kent v. 
Nicholson, 20 Vet. App. 1 (2006), were met.  See Kent, supra 
at 10 (VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant).

As previously alluded to, in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Nonetheless, the Board finds that the veteran has 
not been prejudiced.  Because new and material evidence has 
not been received to reopen the veteran's claim, any 
potentially contested issue regarding a downstream element is 
rendered moot.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA inpatient 
and outpatient treatment records and examination reports, and 
the transcript of an RO hearing in July 2005.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  




ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder, the claim remains final, and the 
appeal is denied.  



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


